       Case 4:13-cv-02219-HSG Document 389 Filed 08/04/20 Page 1 of 3



 1    TIFFANY CHEUNG (CA SBN 211497)
      TCheung@mofo.com
 2    BONNIE LAU (CA SBN 246188)
      BLau@mofo.com
 3    ANGELA E. KLEINE (CA SBN 255643)
      AKleine@mofo.com
 4    MORRISON & FOERSTER LLP
      425 Market Street
 5    San Francisco, California 94105-2482
      Telephone: 415.268.7000
 6    Facsimile: 415.268.7522
 7    ERIN P. LUPFER (CA SBN 317994)
      ELupfer@mofo.com
 8    MORRISON & FOERSTER LLP
      12531 High Bluff Drive
 9    San Diego, California 92130-2040
      Telephone: 858.720.5100
10    Facsimile: 858.720.5125
11    Attorneys for Defendants
      MCKESSON TECHNOLOGIES INC. and
12    MCKESSON CORPORATION
13    [Additional Counsel Appear on Signature Page]
14
                                   UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
                                           OAKLAND DIVISION
17

18
      TRUE HEALTH CHIROPRACTIC INC., and                 Case No. 4:13-cv-02219-HSG (DMR)
19    MCLAUGHLIN CHIROPRACTIC
      ASSOCIATES, INC., individually and as the          JOINT NOTICE REGARDING
20    representatives of a class of similarly-situated   MEDIATION
      persons,
21                                                       The Hon. Judge Haywood S. Gilliam, Jr.
                             Plaintiffs,
22                                                       Date Action Filed: May 15, 2013
             v.
23
      MCKESSON CORPORATION,
24    MCKESSON TECHNOLOGIES INC.,
      and DOES 1-10,
25
                             Defendants.
26

27

28
     JOINT NOTICE REGARDING MEDIATION
     CASE NO. 4:13-CV-02219-HSG (DMR)
     sf-4313415
       Case 4:13-cv-02219-HSG Document 389 Filed 08/04/20 Page 2 of 3



 1          Plaintiffs McLaughlin Chiropractic Associates, Inc. and the Class and Defendants
 2   McKesson Corporation and McKesson Technologies Inc., by and through their respective
 3   counsel, hereby provide notice to the Court that they are scheduled to mediate this action on
 4   September 10, 2020, with Judge Edward J. Infante (Ret.) at JAMS. If the parties resolve the case,
 5   they will promptly notify the Court.
 6
      Dated: August 4, 2020                 MORRISON & FOERSTER LLP
 7

 8
                                            By: /s/ Tiffany Cheung
 9                                                TIFFANY CHEUNG
10                                                 Attorneys for Defendants
                                                   MCKESSON TECHNOLOGIES INC.
11                                                 and MCKESSON CORPORATION
12

13   Dated: August 4, 2020                  By:   /s/ Ross M. Good
                                                  ROSS M. GOOD (admitted pro hac vice)
14
                                                  BRIAN J. WANCA (admitted pro hac vice)
15                                                RYAN M. KELLY (admitted pro hac vice)
                                                  GLENN L. HARA (admitted pro hac vice)
16                                                ANDERSON + WANCA
                                                  3701 Algonquin Road, Suite 500
17                                                Rolling Meadows, IL 60008
18                                                Telephone: 847-368-1500
                                                  Fax:          847-368-1501
19                                                rgood@andersonwanca.com
                                                  bwanca@andersonwanca.com
20                                                rkelly@andersonwanca.com
                                                  ghara@andersonwanca.com
21

22                                                ROBERT C. SCHUBERT
                                                  WILLEM F. JONCKHEER
23                                                SCHUBERT JONCKHEER & KOLBE LLP
                                                  Three Embarcadero Center, Suite 1650
24                                                San Francisco, CA 94111
                                                  Telephone: 415-788-4220
25                                                Fax:          415-788-0161
26                                                rschubert@schubertlawfirm.com
                                                  wjonckheer@schubertlawfirm.com
27

28
     JOINT NOTICE REGARDING MEDIATION
     CASE NO. 4:13-CV-02219-HSG (DMR)                                                                1
     sf-4313415
       Case 4:13-cv-02219-HSG Document 389 Filed 08/04/20 Page 3 of 3



 1                                                 GEORGE D. JONSON (admitted pro hac vice)
                                                   MATTHEW E. STUBBS (admitted pro hac vice)
 2                                                 Montgomery Jonson LLP
 3                                                 600 Vine Street, Suite 2650
                                                   Cincinnati, OH 45202
 4                                                 Telephone: 513-241-4722
                                                   Fax:          513-241-8775
 5                                                 gjonson@mojolaw.com
                                                   mstubbs@mojolaw.com
 6

 7                                                 Attorneys for Plaintiffs

 8

 9
                                        FILER’S ATTESTATION
10
            I, Tiffany Cheung, am the ECF User whose ID and password are being used to file this
11
     Stipulation. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that I have on file the
12
     concurrences for any signatures indicated by a “conformed” signature (/s/) within this e-filed
13
     document.
14

15
     Dated: August 4, 2020                         By:     /s/ Tiffany Cheung
16                                                         Tiffany Cheung
17

18

19

20

21

22

23

24

25

26

27

28
     JOINT NOTICE REGARDING MEDIATION
     CASE NO. 4:13-CV-02219-HSG (DMR)                                                                      2
     sf-4313415
